Appeal by claimant from a decision of the Workmen’s Compensation Board that her husband’s disability and death were not caused, aggravated or hastened by conditions of his employment. Decedent was employed as foreman and helper in the employer’s plant. Some time in 1940 he developed a cough and dyspnoea. His condition was variously diagnosed as asthma, bronchitis, pulmonary fibrous and corpulmonali. The claim here is based upon the averment that his exposure to deleterious dusts in his employment aggravated his condition, resulting in total disability in 1947 and death on February 27,1952. There is some medical testimony to support this averment but there is also direct and unequivocal medical testimony to the contrary. Hence only issues of fact were presented and the decision of the Workmen’s Compensation Board is final thereon. Decision affirmed, without costs. Foster, P. J., Gibson, Herlihy and Reynolds, J J., concur.